Exhibit 99.1 News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: ENTREE GOLD PROVIDES MONGOLIA EXPLORATION UPDATE VANCOUVER, Sept. 29 /CNW/ - Entree Gold Inc. (TSX:ETG; NYSE AMEX:EGI; Frankfurt:EKA - "Entree" or the "Company") has committed a further US$1.9 million to continue its systematic work targeting prospective formations on its 100%-owned Shivee West property in Mongolia. The Shivee West exploration program reflects Entree's strategy to explore for and potentially expand its growing portfolio of gold and copper resources in Mongolia and on its other projects worldwide. In February 2010, the Company approved a budget of US$4.0 million for exploration on its Shivee West property. Surface work began in April along the Shivee West Trend and consisted of a deep-probing induced polarization ("IP") survey, a close-spaced gravity survey, geochemical sampling and detailed geological mapping to augment the existing database followed by a diamond drilling program initiated in late June. The program has been successful in furthering our understanding of the geology of Shivee West, resulting in the budget expansion to continue exploring until year end. A further four holes are planned to complete the Company's 2010 exploration program. Greg Crowe, President of Entree, commented, "We are excited at the growing potential for additional discoveries both on our 100%-owned ground and on the Entree-Ivanhoe JV ground. Porphyry systems often host multiple orebodies that occur along parallel structural trends. BHP Billiton and Ivanhoe tested the original surface showings at Oyu Tolgoi with numerous holes from 1997 onwards. However, the rich Hugo Dummett orebody was not discovered until 2003. The new Heruga North deposit was not discovered until 2010 and only after the completion of more than 1,600 drill holes. Entree's program to test for deep, blind deposits at Shivee West is by comparison in its infancy.
